Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-19, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 05, 2019(PCT/US2019/064685) and US Provisional App. No. 62/776626 files on 12/07/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/01/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathur (US 2018/0316867 A1) (hereinafter Mathur) in view of Mills (US 2019/0266869 A1) (hereinafter Mills).

               Regarding claim 1, Mathur discloses a flame detector system (Fig. 1, flame detection system 100), comprising: a flame detector (Fig. 1, flame detector 102), comprising: a housing (para 36, camera 104 can be positioned in same housing as flame detector 102), 
a flame sensor disposed in the housing and arranged to detect a flame within a field of view of the flame sensor (para 41, flame detection application 120 detect a flame in environment 105 within the field of view 140 of flame detector 102),
an imaging device disposed within the housing, the imaging device having an optical view that correlates to the field of view (para 41, flame detection application 120 receive an indication of radiant energy from one or more sensors in the flame detector 102 and/or images from camera 104, para 63, camera 104 and flame detector 102 can share a common housing), and
a controller in communication with the imaging device (para 38, flame detector 102 and camera 104, comprise transceiver 112, processor 114, and memory 116. The transceiver 112 allow communicate with mobile device 130 and/or controller 150 through communication signal); and a plurality of targets external to the flame detector and disposed within the optical view (para 32, flame detector 102 sense a flame using optical processing within the field of view 140 to provide an indication that a flame is present in the field of view 140).
Mathur specifically fails to disclose the controller being programmed to operate the imaging device to capture a first image of an external environment containing the plurality of targets and store the first image and store a location of the plurality of targets within the first image.
In analogous art, Mills discloses the controller being programmed to operate the imaging device to capture a first image of an external environment containing the plurality of targets and store the first image and store a location of the plurality of targets within the first image (para 09, method includes collecting plurality of electronic images using an image collection device  includes a plurality of pixels and detect large objects in the field of view, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, such as person or object, and small number of pixels exceeding the pixel value threshold indicates smoke-like material is present).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis if a change is detected due to alarm condition  as taught by Mills to collect pluralities of images and performing analyses on images to quantifiably determine certain values, and compare values to predetermined thresholds indicating large or small changes, which may be indicative of smoke [Mills, para 009].
Regarding claim 2, Mathur discloses the flame detector system of claim 1, wherein the plurality of targets are selected natural features within the field of view (Fig. 3, para 64, field of view of the flame detector 102 can then be determined based on the position of the flame detector 102 with respect to the camera 104).
Regarding claim 3, Mathur discloses the flame detector system of claim 1, wherein the plurality of targets are installed targets placed within the field of view (Fig. 3, para 67, camera 104 repositioned with flame detector 102, and new image represent and field of view 140 can be represented on the display 302 by the overlay).
Regarding claim 4, Mathur discloses the flame detector system of claim 1, wherein the imaging device is disposed coplanar with the flame sensor (para 36, camera 104 can be positioned in the same housing as the flame detector 102, para 05, camera and flame detector disposed in a fixed relationship with respect to each other).
Regarding claim 5, Mathur discloses the flame detector system of claim 1, the controller is further programmed to operate the imaging device to capture a second image of the external environment containing the plurality of targets (para 05, camera can be configured to obtain still images, video images, or both, para 29, camera can also be used to capture images).
Regarding claim 6, Mathur discloses the flame detector system of claim 5, wherein the second image is a real-time image of the external environment containing the plurality of targets (para 34, image allow an operator to see the environment 105 under the ambient conditions in real time or near real time).
Regarding claim 7, Mathur discloses the flame detector system of claim 5, wherein the controller is further programmed to compare the plurality of targets present within second image to the stored plurality of targets present within the first image (para 77, programming instructions onto computer system 780, CPU 782, RAM 788, para 06, detection application configure second processor to: capture a third image with camera in response to determining flame is present in environment, and store third image in the second memory, para 33, stored in the flame detector as operational parameters).
Regarding claim 8, Mathur fails to disclose the flame detector system of claim 7, wherein the controller is programmed to output for display a warning, responsive to a positional difference between at least one target of the plurality of targets within the second image and at least one corresponding target of the plurality of targets within the first image being greater than a threshold.
In analogous art, Mills discloses the flame detector system of claim 7, wherein the controller is programmed to output for display a warning, responsive to a positional difference between at least one target of the plurality of targets within the second image and at least one corresponding target of the plurality of targets within the first image being greater than a threshold (para 42, alarm generated such that fire detection module 10 makes a sound, vibration, and/or visual warning to signal an alert of a fire 92, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, and small number of pixels exceeding the pixel value threshold indicates smoke-like material is present, para 51, system establishment of a threshold based upon measurement of one or more reference frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis to establish of threshold based upon measurement of one or more reference frames if a change is detected as taught by Mills to collect pluralities of images and performing analyses to determine pixels in measured image have an intensity greater than respective intensities in reference frame [Mills, para 059].
Regarding claim 9, Mathur discloses the flame detector system of claim 7, wherein the controller is programmed to output for display a warning, responsive to at least one target of the plurality of targets within the second image not within the optical view (para 32, detector 102 is generally configured to sense a flame using optical processing, para 34, camera is an optical camera that provides images in the visual light range, para 64, field of view of flame detector determined based on a distance between the center of flame detector to the center of a lens of optical camera).
Regarding claim 10, Mathur discloses a flame detector (Fig. 1, flame detector 102), comprising: a plurality of flame sensors disposed in a housing and arranged to detect a flame within a field of view of the flame sensors (para 41, flame detection 120 detect flame in environment 105 within field of view 140 of flame detector 102);
an imaging device disposed within the housing, the imaging device having an optical view that correlates to the field of view (para 41, flame detection application 120 receive an indication of radiant energy from one or more sensors in the flame detector 102 and/or images from camera 104, para 63, camera 104 and flame detector 102 can share a common housing); and
a controller in communication with the plurality of flame sensors and the imaging device (para 38, flame detector 102 and camera 104, comprise transceiver 112, processor 114, and memory 116. The transceiver 112 allow communicate with mobile device 130 and/or controller 150 through communication signal); and a plurality of targets external to the flame detector and disposed within the optical view (para 32, flame detector 102 sense a flame using optical processing within the field of view 140 to provide an indication that a flame is present in the field of view 140).
Mathur specifically fails to disclose the controller being programmed to operate the imaging device to capture a first image of an external environment, identify a plurality of targets within the external environment within the first image, and storing a location of the plurality of targets associated with the first image.
In analogous art, Mills discloses the controller being programmed to operate the imaging device to capture a first image of an external environment, identify a plurality of targets within the external environment within the first image, and storing a location of the plurality of targets associated with the first image (para 09, method includes collecting plurality of electronic images using an image collection device  includes a plurality of pixels and detect large objects in the field of view, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, such as person or object, and small number of pixels exceeding the pixel value threshold indicates smoke-like material is present).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis if a change is detected due to alarm condition  as taught by Mills to collect pluralities of images and performing analyses on images to quantifiably determine certain values, and compare values to predetermined thresholds indicating large or small changes, which may be indicative of smoke [Mills, para 009].
Regarding claim 11, Mathur discloses the flame detector of claim 10, wherein the flame sensors are at least one of infrared sensors or ultraviolet sensors (para 32, flame detector 102 can comprise photodiode, thermopile, pyro-electric, passive infrared sensor or other type of flame sensor).
Regarding claim 12, Mathur discloses the flame detector of claim 10, wherein the controller is programmed to operate the imaging device to capture a real-time image of the external environment containing the plurality of targets (para 34, image allow operator to see environment 105 under ambient conditions in real time or near real time).
Regarding claim 13, Mathur discloses the flame detector of claim 12, wherein the controller is programmed to compare a real-time location of the plurality of targets within the real-time image to the stored location of the plurality of targets associated with the first image (para 77, programming instructions onto computer 780, CPU 782, RAM 788, para 06, detection application configure second processor to: capture a third image with camera in response to determining flame is present in environment, and store third image in second memory, para 33, stored in flame detector as operational parameters).
Regarding claim 14, Mathur fails to disclose the flame detector of claim 13, wherein the controller is programmed to output for display a warning, responsive to an error between the real-time location of the plurality of targets within the real-time image and the stored location of the plurality of targets associated with the first image being greater than a threshold.
In analogous art, Mills discloses he flame detector of claim 13, wherein the controller is programmed to output for display a warning, responsive to an error between the real-time location of the plurality of targets within the real-time image and the stored location of the plurality of targets associated with the first image being greater than a threshold (para 42, alarm generated such that fire detection module 10 makes a sound, vibration, and/or visual warning to signal an alert of a fire 92, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, and small number of pixels exceeding the pixel value threshold indicates smoke-like material is present, para 51, system establishment of a threshold based upon measurement of one or more reference frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis to establish of threshold based upon measurement of one or more reference frames if a change is detected as taught by Mills to collect pluralities of images and performing analyses to determine pixels in measured image have an intensity greater than respective intensities in reference frame [Mills, para 059].
Regarding claim 15, Mathur discloses a method of optical alignment and verification of field of view integrity for a flame detector (Fig. 1, flame detection system 100, (para 32, flame detector 102 sense a flame using optical processing within the field of view 140 to provide indication that flame present in the field of view 140), comprising:
capturing a first image of an external environment containing a plurality of targets with an imaging device provided with a flame detector having a flame sensor (para 05, camera can be configured to obtain still images, video images, or both, para 29, camera can also be used to capture images);
identifying the plurality of targets within the first image (para 29, camera can be used to capture images of the environment, identify the source of alarm).
Mathur specifically fails to disclose storing the first image and storing a location of the plurality of targets within the first image.
In analogous art, Mills discloses t storing the first image and storing a location of the plurality of targets within the first image (para 09, method includes collecting plurality of electronic images using an image collection device  includes a plurality of pixels and detect large objects in the field of view, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, and small number of pixels exceeding pixel value threshold indicates smoke-like material present).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis if a change is detected due to alarm condition  as taught by Mills to collect pluralities of images and performing analyses on images to quantifiably determine certain values, and compare values to predetermined thresholds indicating large or small changes, which may be indicative of smoke [Mills, para 009].
Regarding claim 16, Mathur discloses the method of claim 15, wherein the imaging device has an optical view that correlates to a field of view of the flame detector (para 32, flame detector 102 sense a flame using optical processing within the field of view 140 to provide an indication that a flame is present in the field of view 140).
Regarding claim 17, Mathur discloses the method of claim 15, further comprising: capturing a second image of the external environment containing the plurality of targets (para 05, camera can be configured to obtain still images, video images, or both, para 29, camera can also be used to capture images); and
comparing a location of the plurality of targets associated with the second image to the stored location of the plurality of targets associated with the first image (para 77, programming instructions onto computer system 780, CPU 782, RAM 788, para 06, detection application configure second processor to: capture a third image with camera in response to determining flame is present in environment, and store third image in the second memory, para 33, stored in the flame detector as operational parameters).
Regarding claim 18, Mathur fails to disclose the method of claim 17, further comprising: outputting for display a warning, responsive to a positional difference between the location of the plurality of targets within the second image and the stored location of the plurality of targets associated with the first image being greater than a threshold.
In analogous art, Mills discloses the method of claim 17, further comprising: outputting for display a warning, responsive to a positional difference between the location of the plurality of targets within the second image and the stored location of the plurality of targets associated with the first image being greater than a threshold (para 42, alarm generated fire detection module 10 makes sound, vibration, visual warning to signal an alert of a fire 92, para 119, A large number of pixels exceeding pixel value threshold  in the field of view 26 is a large change, and small number of pixels exceeding pixel value threshold indicates smoke-like material is present, para 51, system establishment of threshold based upon measurement of reference frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining a field of view of a flame detector based on a position of flame detector relative to camera, displaying image of environment with the field of view of the flame detector disclosed by Mathur to perform data analysis to establish of threshold based upon measurement of one or more reference frames if a change is detected as taught by Mills to collect pluralities of images and performing analyses to determine pixels in measured image have an intensity greater than respective intensities in reference frame [Mills, para 059].
Regarding claim 19, Mathur discloses the method of claim 18, further comprising: moving the flame detector based on the positional difference to maintain the field of view associated with the first image (para 06-07, receiving a second image from camera after being repositioned, and displaying second image with indicator of field of view of flame detector, determining a field of view of a flame detector based on a position of the flame detector relative to the camera, displaying the image).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689